Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/05/2021 was filed after the mailing date of the non-final Office action on 06/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170147248 discloses on paragraph 0005 “Shortcomings of the prior art are overcome and additional advantages are provided through the provision of a computer-implemented method that includes obtaining indications of anticipated demand on a plurality of storage ports of a storage device of a data center, the anticipated demand being at least in part for storage input/output supporting transfer of data to or from a network; and dynamically adjusting storage port allocations based on the indications of anticipated demand and on real-time evaluation Paragraph 0007 “Yet further, a computer system is provided that includes a memory and a processor in communications with the memory, wherein the computer system is configured to perform a method including: obtaining indications of anticipated demand on a plurality of storage ports of a storage device of a data center, the anticipated demand being at least in part for storage input/output supporting transfer of data to or from a network; and dynamically adjusting storage port allocations based on the indications of anticipated demand and on real-time evaluation of workloads being serviced by the plurality of storage ports. Paragraph 0024 “Second, the present invention enables the FC protocol to define F-login and P-login processes and define ports of different types having different behaviors. That is, the Fiber Channel protocol defines F-login and P-login processes, ports of different types have different behaviors that may be depicted as described in FIGS. 4B and 4C. The improved storage adapter solution recognizes one or more target ports and then has different processes to handle different target host ports, then host and storage can automatically attach to each other in various configurations without any additional port type change or configuring through storage or server management software, which may require some downtime. The improved storage adapter solution processes may include 1) a normal switch attached login process; 2) without NPIV's N_Port-to-N_Port direct attached login process; and/or 3) With NPIV's N_Port-to-N_Port direct attached login process.””

U.S. Publication No. 20180234384 discloses on paragraph 0004 “Various embodiments for server port virtualization for guest logical unit number (LUN) masking 

U.S. Publication no. 20110314164 discloses on 0004 “A first aspect of the present invention provides a method for intelligent network storage planning within a clustered computing environment, comprising: identifying host port to storage port pairs that create a network path between a host and a storage device within the clustered computing environment; determining a set of host port candidates from the host port to storage port pairs for communicating data from the host to the storage device based on a predetermined set of resiliency constraints; selecting a specific host port to storage port based on the set of host port candidates having a lowest joint workload measure; and creating a path between the specific host port to storage port pair through which the data will be communicated.”

U.S. Publication No. 20140169214 discloses on paragraph 0045 “FIG. 7 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-19 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
no one or two references anticipates or obviously suggest wherein a standard protocol for categorizing information units is overridden in response to a secure login existing between the storage port and a host port, wherein the standard protocol for categorizing information units is followed in response to a secure login not existing between the storage port and the host port, and wherein the storage port receives command/data device information blocks (DIBs) that use frames of an information category of solicited data from the host port while overriding the standard protocol.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491